DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites the limitation “provide the traffic speed an area that includes the road location, whereby the road friction is provided for the area; wherein the area is defined according to a starting point and an ending point of a segment of a road”; however, it is unclear how the traffic speed can be provided an area that includes the road location as the traffic speed is a value.  For purposes of compact prosecution, claim 20 limitation is interpreted as similar claim 10 limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160133131 (“Grimm”) in view of US 20110037617 (“Jang”).
As per Claims 1 and 11, Grimm discloses a method, comprising: determining a road friction for a road location based on respective speeds of each of a plurality of vehicles; and operating a vehicle based on the road friction (see at least [0019]: vehicle dynamics module 20 collects data from all of the sensors 22 and performs calculations as necessary to provide a complete representation of the dynamic conditions of the vehicle 10--including positions, velocities, accelerations and forces affecting the vehicle 10, [0058]-[0059]: After the road surface friction data from many vehicles is aggregated and fused, the resulting road friction estimation can be disseminated to driving vehicles where it can be both displayed to drivers and used automatically by vehicle systems such as traction control, [0061]: Using these inputs, the road surface condition classifier 400 calculates a road friction condition value for the present time and vehicle location, where the road friction condition is classified on a scale from 1 (very low--such as in ice or heavy snow, temperature is below freezing, frequent anti-lock brake and traction control activations) to 10 (very high--warm, dry road, no friction mitigating factors), [0062]: calculating an estimated coefficient of friction .mu. for a vehicle based on vehicle dynamic conditions). 

However, Jang teaches a traffic speed determined from respective speeds of each of a plurality of vehicles (see at least [0041]: traffic flow analysis coefficient denotes information regarding traffic of each time zone with respect to the service area K, and average information of speed and density).  
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Grimm by incorporating a traffic speed determined from respective speeds of each of a plurality of vehicles as taught by Jang in order to generate safe distance risk information.

As per Claims 2 and 12, Grimm discloses wherein the road friction is determined based on, in addition to the traffic speed, a second datum that is one of whether the location includes a bridge or overpass, a status of daylight, a rain condition, a snow condition, a fog condition, a construction condition, a presence or absence of an emergency vehicle, a presence or absence of debris, or an ambient temperature (see at least [0021], [0060]-[0061]: road surface condition classifier 400 receives inputs including data from vehicle sensors (vehicle dynamics and others) on line 402, data from environmental sensors (temperature, humidity, precipitation conditions from laser or camera, etc.) on line 404, stability control system status data (whether anti-lock brakes, traction control and/or stability control have been activated) on line 406 and windshield wiper system status (off/intermittent/low/high) on line 408. Using these inputs, road surface 

As per Claims 3 and 13, Grimm discloses obtaining the second datum from a map (see at least [0070]-[0072]: server 630 computes road friction estimates based on three types of data; current friction estimates from the vehicles 610, historical friction estimates from the vehicles 610, and other data such as road surface type from digital maps and current weather conditions by locale). 

As per Claims 5 and 15, Grimm discloses wherein the area is included on a planned route for the vehicle (see at least [0029]: modifying the navigation route, [0046]). 

As per Claims 6 and 16, Grimm discloses wherein operating the vehicle based on the road friction includes controlling traction, speed, steering, braking, lane keeping, or lane changing (see at least [0057]-[0058]: After the road surface friction data from many vehicles is aggregated and fused, the resulting road friction estimation can be disseminated to driving vehicles where it can be both displayed to drivers and used automatically by vehicle systems such as traction control). 

As per Claims 7 and 17, Grimm discloses wherein determining the road friction includes obtaining the road friction as output from a machine learning program (see at least [0071]: 

As per Claims 8 and 18, Grimm discloses wherein the machine learning program is provided in an infrastructure node computer (see at least [0071]: vehicles 610 report their local road friction conditions, along with their location, to a cloud-based server 630--via cellular communications towers 620 or other wireless communications technology. The server 630 continuously computes road friction estimates based on the data from the multitude of vehicles 610, along with other information available from the internet 640 and other sources. The server 630 computes road friction estimates which are specific to individual roads in individual locales, and communicates the friction estimates out to the vehicles 610, [0072]: server 630 computes road friction estimates based on three types of data; current friction estimates from the vehicles 610, historical friction estimates from the vehicles 610, and other data such as road surface type from digital maps and current weather conditions by locale). 

. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Jang and further in view of US 20200189567 (“Silver”).

As per Claim 9, Grimm does not explicitly disclose wherein the machine learning program is provided in a computer in the vehicle. 
However, Silver teaches wherein the machine learning program is provided in a computer in the vehicle (see at least abstract: on-board computer system may share slippage and other road condition information with nearby vehicles and with remote assistance, so that it may be employed with broader fleet planning operations, [0102]: Other aspects may employ a machine learning approach or other model to determine that the difference indicates that slippage has occurred). 
.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Jang and further in view of US 20180222462 (“Varnhagen”).

As per Claims 10 and 20, Grimm discloses providing a traffic speed and the second datum for an area that includes the road location, whereby the road friction is provided for the area (see at least [0021], [0045]: factors include the type and severity of the hazardous condition, traffic conditions such as speed and density, road conditions such as slippery or low visibility, and others, [0085], [0087]: road friction conditions can be accurately estimated for many different roads in many different locales). Grimm does not explicitly disclose wherein the area is defined according to a starting point and an ending point of a segment of a road.
However, Varnhagen teaches wherein the area is defined according to a starting point and an ending point of a segment of a road (see at least [0019], [0020]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing to provide the invention as disclosed by Grimm by incorporating wherein the area is defined according to a starting point and an ending point of a segment of a road as taught by Varnhagen in order to quantitatively estimate friction data associated with one or more target .

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668